Citation Nr: 9915464	
Decision Date: 06/02/99    Archive Date: 06/15/99

DOCKET NO.  98-13 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Whether clear and unmistakable error (CUE) was committed in a 
prior denial of service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1941 to August 
1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1998 RO decision which determined that CUE was 
not committed in a prior denial of service connection for 
bilateral pes planus.  A personal hearing was held before an 
RO hearing officer in November 1998.


REMAND

The veteran claims there was CUE in June 1946 and September 
1949 RO decisions which denied service connection for 
bilateral pes planus.  

In a June 1946 decision, the RO denied service connection for 
bilateral pes planus; the veteran was notified of this 
decision in June 1946, and he did not appeal.  Such decision 
is thus considered final, with the exception that it may be 
reversed or revised if found to be based on CUE.  38 U.S.C.A. 
§§ 7105, 5109A (West 1991 & Supp. 1999); 38 C.F.R. § 3.105(a) 
(1998).

In a September 1949 decision, after receiving supplemental 
service medical records from the service department, the RO 
reconsidered the claim for service connection for bilateral 
pes planus, and confirmed and continued the prior denial.  On 
review of the veteran's claims folder, the Board is unable to 
find any document indicating that the veteran was sent notice 
by the RO of its September 1949 decision to deny service 
connection for bilateral pes planus.  The Board notes that if 
the VA failed to comply with statutorily mandated procedural 
requirements (such as providing the veteran and his 
representative with notice of an adverse determination) in 
the issuance of the September 1949 decision, such decision 
does not become final.  Tablazon v. Brown, 8 Vet. App. 359 
(1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) (per 
curiam order).

In the judgment of the Board, the RO should try to locate any 
document indicating the veteran was notified of the adverse 
September 1949 decision on service connection for bilateral 
pes planus.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should locate any document 
showing the veteran was notified of the 
September 1949 RO decision which denied 
service connection for bilateral pes 
planus.  Such document should be 
associated with the claims folder.

2.  Thereafter, the RO should review the 
claim of CUE in the prior decisions which 
denied service connection for bilateral 
pes planus.  This should include a review 
of whether the veteran was properly 
notified of the 1949 decision, and 
whether the decision became final for 
failure to timely appeal.  If finality is 
not found, entitlement to service 
connection should be considered on a de 
novo basis.

If the claim remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, and given an opportunity to respond, before the 
case is returned to the Board.

		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


